

117 S2675 IS: Continuing Emergency Support for Restaurants Act
U.S. Senate
2021-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2675IN THE SENATE OF THE UNITED STATESAugust 7, 2021Mr. Cardin (for himself, Mr. Wicker, Mr. Schumer, Ms. Murkowski, Ms. Cantwell, Ms. Ernst, Ms. Sinema, Mr. Cassidy, Ms. Stabenow, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the American Rescue Plan Act of 2021 to increase appropriations to Restaurant Revitalization Fund, and for other purposes.1.Short titleThis Act may be cited as the Continuing Emergency Support for Restaurants Act.2.Appropriations for the Restaurant Revitalization Fund(a)In generalSection 5003(b)(2) of the American Rescue Plan Act of 2021 (15 U.S.C. 9009c(b)(2)) is amended—(1)in subparagraph (A)—(A)by striking $28,600,000,000 and inserting $76,600,000,000; and(B)by inserting , of which $280,000,000 shall be for administrative expenses to carry out this section and $20,000,000 shall be for the Inspector General of the Small Business Administration for audits of grants under this section to investigate fraud and to identify ineligible recipients, and for other necessary expenses of the Office of the Inspector General before the period at the end; and(2)in subparagraph (B)(i)(II), by striking $23,600,000,000 and inserting $71,300,000,000.(b)Emergency designation(1)In generalThe amounts provided under the amendments made by subsection (a) are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, the amendments made by subsection (a) are designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 